Exhibit 10.7

 

[g225672kyi001.gif]

 

AEGERION PHARMACEUTICALS, INC.
101 MAIN STREET
SUITE 1850

CAMBRIDGE, MA 02142

 

May 25, 2016

 

Personal and Confidential

 

Barbara Y. Chan

621 Saw Mill Brook Parkway

Newton, MA 02459

 

RE:  Employment Offer

 

Dear Barbara,

 

Aegerion Pharmaceuticals, Inc. (“Aegerion” or the “Company”) is pleased to offer
you the full-time position of Vice President, Chief Accounting Officer,
reporting to Greg Perry, CFO.  We are excited about the prospect of you joining
our team, and look forward to the addition of your professionalism and
experience to help the Company achieve its goals.  You are scheduled to begin
your “at-will” employment with the Company on or before June 1, 2016.

 

Compensation and Benefits

 

You will be paid an initial semi-monthly salary of $11,041.67 ($265,000.00 on an
annualized basis) (the “Base Salary”), which will be paid in accordance with the
Company’s normal payroll practices as established or modified from time to
time.  You are eligible to accrue up to 4 weeks’ vacation, which is accrued
monthly in accordance with company policy.

 

In addition to your Base Salary, you will be eligible to earn an annual target
bonus of up to 30% of your Base Salary.  The actual amount of such bonus, if
any, will be determined by the Company’s Board of Directors (the “Board”) and
your manager in their sole discretion, based upon your achievement of a series
of mutually agreed upon performance milestones.  Your achievement of such
milestones shall be determined by the Board and your manager in their sole
discretion.  The bonus, if any, shall be paid pro-rata at a time and in a manner
as determined by the Company in its sole discretion.  You must be employed by
Aegerion at the time of any such bonus payment in order to be eligible for any
such payment. Typically, bonuses, if any, are paid out no later than March 31 of
the year following the applicable bonus year.

 

5/25/2016

PROPRIETARY AND CONFIDENTIAL

1

 

 

--------------------------------------------------------------------------------


 

In addition to your Base Salary compensation and bonus eligibility, it is
anticipated that you will be granted an option to purchase 26,000 shares of the
Company’s common stock under the Company’s Inducement Award Stock Option Plan,
subject to approval by the Chief Executive Officer.  The exercise price of the
options will be at fair market value on the grant date.  The terms of this grant
shall be subject to and governed by a stock option agreement between you and the
Company.

 

During employment, you also will be eligible to participate in the Company’s
benefits programs to the same extent as, and subject to the same terms,
conditions and limitations applicable to, other employees of the Company of
similar rank and tenure.  These benefits presently include:  eligibility to
accrue vacation time, paid holidays, a 401(k) plan and contributory
health/dental/vision insurance.  For a more detailed understanding of the
benefits and the eligibility requirements, please consult the summary plan
descriptions for the programs which will be made available to you during your
new hire orientation.  Please note that the Company may modify compensation and
benefits at its discretion.

 

In addition, you represent and warrant that your employment with the Company and
the performance by you of your duties as an employee of the Company do not and
will not breach or contravene (i) any agreement or contract (including, without
limitation, any employment or consulting agreement, any agreement not to compete
or any confidentiality or nondisclosure agreement) to which you are a party, or
(ii) any obligation you may otherwise have under applicable law to any former
employer or to any person to whom you have provided consulting services.  You
further represent and warrant that you have delivered or disclosed, as the case
may be, to the Company all agreements, contracts and obligations relevant to
clauses (i) and (ii) above.  Lastly, you represent and warrant that you shall be
able to and will perform the duties of this job without utilizing the
confidential and proprietary information of any previous employer and that you
shall not disclose any such information to Aegerion.

 

Please note that as conditions of this offer and your employment you will need
to complete an employment application and background and/or reference checks to
the Company’s satisfaction, and you will need to execute the forms necessary for
the processing of such background check.  Moreover, please bring with you on
your first day of employment for purposes of completing the I-9 form sufficient
documentation to demonstrate your eligibility to work in the United States. 
This verification must occur by the third day of your employment.

 

General

 

The above terms are not contractual.  They are a summary of our initial
employment relationship and are subject to later modification by the Company,
except for the Company’s at-will policy, which cannot be modified.  Please note
that nothing in this offer letter is a promise or guarantee of employment for
any specific period of time or continued employment.  In this regard, the
Company has found that an at-will relationship is in the best interests of both
the Company and

 

5/25/2016

PROPRIETARY AND CONFIDENTIAL

2

 

 

--------------------------------------------------------------------------------


 

its employees.  As an at-will employee, either you or the Company can terminate
your employment at any time and for any reason or no reason, with or without
prior notice.

 

We look forward to having you join Aegerion.  We hope that you will be a very
valuable contributor to our team going forward and look forward to receiving
your signed acceptance of this letter within seven (7) days of the date hereof.

 

Sincerely,

 

 

 

 

By:

Brian M. Thomson [signed]

 

 

 

 

Title:

Sr. Director, Talent Acquisition, Human Resources

 

 

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

By:

/s/ Barbara Chan

 

 

 

 

Date:

May 25, 2016

 

 

5/25/2016

PROPRIETARY AND CONFIDENTIAL

3

 

 

--------------------------------------------------------------------------------